Circuit Court for Carroll County
Case No. 06-C-16-072216




                                     IN THE COURT OF APPEALS

                                            OF MARYLAND


                                                 No. 46


                                         September Term, 2017



                                        CARRIE M. WARD et al.


                                                   v.


                                      CATHERINE MARTINSON



                                   Greene
                                   Adkins
                                   McDonald
                                   Watts
                                   Hotten
                                   Getty,

                                                          JJ.



                                       PER CURIAM ORDER


                                   Filed: September 22, 2017
CARRIE M. WARD et al.                                 *      IN THE

                                                      *      COURT OF APPEALS

               v.                                     *      OF MARYLAND

                                                      *      No. 46

CATHERINE MARTINSON                                   *      September Term, 2017




                                   PER CURIAM ORDER

               The petition for writ of certiorari in the above-entitled case having been granted, it

is this 22nd day of September, 2017,



               ORDERED, by the Court of Appeals of Maryland, that the writ of certiorari be, and

it is hereby, dismissed as moot.




                                                                 /s/ Clayton Greene, Jr.
                                                                      Senior Judge